Title: To Thomas Jefferson from William C. C. Claiborne, 19 May 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            New Orleans May 19. 1806.
                        
                        Mr. Graham, who visits the United States by your permission, will be enabled to satisfy your enquiries with
                            respect to this Territory—and particularly as it relates to our local politics.
                        On the return of Mr. Graham, which I hope will be in September next, I intreat your permission (unless the
                            state of things here should render my presence necessary) to visit the United States. I should be happy to have it in my
                            power to visit the City of Washington; but I feel particularly desirous to pass a few weeks in Tennessee.
                        For near Six years I have paid no attention to my private affairs, and they are now so deranged that without
                            some care on my part, I shall soon find myself without any means of support other than that which my office may afford.—But independent of this consideration, I feel as if I required some short respite from my public avocations: An incessant
                            attention to business, for more than five years has greatly impaired my Constitution; and I am persuaded that a journey to
                            the United States would be of great service to my health. I could have preferred to have taken this Journey during the
                            summer months; but with your permission I would with pleasure undertake it in the fall.
                  I am Dear Sir, With great Respect
                            Your faithful friend
                        
                            William C. C. Claiborne
                     
                        
                    